Per Curiam:

This is an appeal from a judgment of the district court of Leavenworth county which denied the appellant a writ of habeas corpus and remanded him to the custody of the warden.
Recently appellant filed two motions in this court, the first prayed for an order requiring the warden to bring the appellant.personally before this court so that he might “offer further evidence of material proof ... in support of his cause.” Evidence is not received in this court which the trial court was not privileged to consider.
Appellant’s second motion was for the appointment of counsel. This motion necessitated an examination of the record presented in this appeal, and from it we find that on appellant’s arrest in Barton county he was represented by counsel, that on August 8, 1939, he pleaded guilty in open court as charged in an information duly filed against him charging him in two counts of the crime of forgery in the second degree and that he was duly sentenced to penal servitude therefor, for a term not yet expired.
In his petition for habeas corpus he first predicates his right thereto on the ground that hp was not guilty. That is not a basis for habeas corpus. Next, he alleged that he was coerced into making his plea of guilty. The trial court could not do. otherwise than find against appellant on that issue since no substantial evidence was offered in its support.
It therefore becomes perfectly clear that this appeal has no merit; consequently appellant’s motions are denied and his appeal is dismissed.
Hoch, J., not participating.